In an *1010action, inter alia, for specific performance of a partnership agreement, plaintiff appeals from an order of the Supreme Court, Queens County, dated June 13, 1977, which, following a request for a ruling during an examination before trial, directed him to produce certain wage and hour records of employees covering a four and a half year period. Permission for the taking of the appeal is granted by Mr. Justice Shapiro (see Siegal v Arnao, 61 AD2d 812). Order affirmed, with $50 costs and disbursements. Plaintiff is directed to produce the records in question on March 28, 1978 at 10:00 a.m. at the place set forth in the order under review or at such other time and place as the parties may agree. Since the crux of respondent’s case is his challenge to a written partnership agreement which he claims he did not sign, we believe it is both material and necessary that the circumstances surrounding the preparation of that agreement be revealed prior to trial. Shapiro, J. P., Cohalan, Margett and O’Connor, JJ., concur.